Case 1:19-cv-04054-PKC-RML Document 15 Filed 02/05/20 Page 1 of 1 PageID #: 85

                  Michael Faillace & Associates, P.C.
                                   Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                              Telephone: (212) 317-1200
New York, New York 10165                                                  Facsimile: (212) 317-1620
michael@faillacelaw.com




                                                February 5, 2020

VIA ECF
Hon. Robert M. Levy
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


        Re:      Cervantes Isidoro et al v. Siam SMP Inter, Inc.. et al
                 19-cv-4054 (PKC)(RML)

Dear Judge Levy:

        We represent Plaintiffs and write jointly with Defendants to request an extension of time

nunc pro tunc from January 20, 2020 to February 20, 2020 to select a mediator in this action. The

reasons for the request is that the first mediator we reached out to did not accept our request to

serve as mediator. This is the first such request for extension.

        I greatly appreciate the Court’s attention to this matter.


                                                Respectfully submitted,


                                                Joshua S. Androphy
                                                Joshua S. Androphy
